Citation Nr: 0602744	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
August 1972, and from November 1972 until his retirement in 
February 1990.  He served in Vietnam from May 1970 to 
April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in June 2003.  A 
transcript of the hearing is of record in the claims file.  

This case was remanded in February 2004 for further 
development.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  The record contains no credible supporting evidence of 
inservice stressors.  

4.  The veteran does not have PTSD associated with service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in April 2001 and June 2001 to submit 
substantiating information, and was informed of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for a service 
connection claim.  Apart from the letters, the rating 
decision on appeal, together with the statement of the case, 
and the supplemental statement of the case, adequately 
informed the claimant of the type of evidence needed to 
substantiate his claim, as well as provided him with 
additional opportunities to submit further evidence.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was not accomplished in this case as the claim was 
initiated prior to the VCAA.  The Board concludes, however, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify 
before the undersigned Veterans Law Judge, at a Travel Board 
hearing in June 2003, and he did so.  The claimant has not 
identified any additional evidence pertinent to his claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection-PTSD

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon service 
in Vietnam.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran indicated, in pertinent part, that he 
was a truck driver in the 554th Engineer Battalion from 
May 970 to April 1971.  He was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Vietnam Service Medal, and the Bronze Star.  

The veteran claims that service connection is warranted for 
PTSD based upon his Vietnam service.  He claims that he was 
exposed to certain stressors and that as a result, he has a 
diagnosis for and has been treated for PTSD.  Service medical 
records, compiled during the veteran's lengthy service which 
ended in 1990, are devoid of findings, treatment, or 
diagnosis of PTSD.  These records show evaluation and follow-
up in the mental hygiene clinic for problems associated with 
excessive alcohol use.  A notation was made in August 1983 
that the veteran was depressed due to marital problems; no 
diagnosis was entered.  

After service, the veteran was seen by VA and has been 
diagnosed with both depression and PTSD.  This case turns, 
therefore, on whether there is credible supporting evidence 
that the claimed inservice stressors occurred.  The veteran 
reported, and also testified before the undersigned at a 
Travel Board hearing in June 2003, that he was the driver for 
a Lt. [redacted] [redacted] and that he had to rush Lt. [redacted] to 
the medical station when he was shot in the right thigh and 
was losing much blood.  He stated that Lt. [redacted] did not 
die; however he often recalled that it could have been him 
that was shot.  He also related that on one occasion, he was 
relieved of being the driver of his truck and his store clerk 
and his assistant, took his vehicle and went up the road.  
Approximately 1/2 hour later, his truck was returned to base on 
a flat bed, blown up.  He testified to much action every 
night from mortars and rockets.  He also testified that one 
of his comrades was run over by a truck and died, and he was 
responsible, along with a Lt. [redacted], to take his body to 
Saigon to be returned to the United States.  He noted that he 
did not prepare any bodies, he was just the truck driver for 
the mortuary officer.  

VA outpatient treatment records from 1997 to 2004 were 
associated with the claims folder.  These records show the 
veteran was treated for various psychiatric symptoms, 
including panic attacks, depression, and anxiety, associated 
with ongoing psychological stressors such as family and 
financial problems.  Post-traumatic stress disorder was also 
diagnosed.  The outpatient treatment records show that the 
veteran was being medicated for these conditions.  

The veteran underwent VA examination in May 1998.  He was 
described by the examiner as a "combat veteran."  The 
veteran related stressors of mortar and rocket fire.  He 
related that they were ambushed several times and were 
exposed to small arms fire and booby traps.  He claimed that 
one buddy was killed directly in his area, and other people 
were wounded.  He related that he was at significant risk of 
loss of life throughout his time in Vietnam.  He stated that 
he shot into the bush on several occasions and did not know 
if he actually killed someone.  He had little exposure to the 
dead and wounded, but did fear for his life throughout his 
time in Vietnam.  The veteran was diagnosed in part with 
PTSD, related to Vietnam "combat" experiences.  The veteran 
did not relate any combat instances during this examination 
and he did not give a date or name of his buddy who was 
killed in his area.  

In March 2005, a reply was received by VA from the US Armed 
Services Center for Unit Records Research  (USASCURR), (now 
known as U.S. Army and Joint Services Records Research 
(JSRRC)), after a request was made to that organization by 
VA, requesting that they attempt to verify the veteran's 
stressors.  The JSRRC, indicated, in pertinent part, that 
they were able to verify from morning reports submitted by 
Company C, 554th Eng. BN, that a Lt. [redacted] was assigned 
to that unit from May 1970 to December 1970.  They were able 
to verify that Lt. [redacted] was assigned to the unit when 
the veteran arrived and stayed with the unit until reassigned 
to Headquarters Company in November 1970, and remained there 
until December 1970, when he departed Vietnam.  The available 
casualty databases did not reveal that Lt. [redacted] was 
wounded or injured during his Vietnam tour.  They were unable 
to verify that a vehicle in the company was lost as a result 
of running over a land mine.  The JSRRC did find in Morning 
Reports of Company C that Private First Class [redacted] 
was killed by a vehicle on September [redacted], 1970.  

The veteran underwent VA psychiatric examination in 
June 2005.  During this examination, the veteran related 
stressors related to the destruction of his truck, when two 
members of his unit, not including himself, took a direct 
rocket hit and the truck was destroyed.  The individuals were 
blown from the truck but only sustained minor injuries.  He 
was not in the truck, but related that it could have been 
him.  He reiterated the injury he claimed occurred to Lt. 
[redacted] where he was injured in the left leg.  He related 
that he frequently thought about this incident.  Again, he 
related an incident where a fellow unit member was run over 
while taking a nap under a shade tree.  The veteran stated 
that he learned of this incident and was required to help 
drive the body to Saigon accompanied by the mortuary NCO.  He 
again stated that it could have been him.  The pertinent 
diagnosis with regard to this claim was PTSD.  The examiner 
linked the destruction of the veteran's truck and the 
vehicular death of a fellow unit member as "stressors" 
pertinent to the veteran's diagnosis of PTSD.  

The veteran served nearly 11 months as a truck driver in 
Vietnam, related stressors he states were pertinent in his 
development of PTSD, and has a diagnosis of PTSD during a VA 
examination in May 1998 and again during his most recent VA 
examination in June 2005, wherein the examiner links two 
specific incidents as stressors in determining whether or not 
the veteran has PTSD.  These findings relate favorably in the 
veteran's attempt to establish PTSD based upon his Vietnam 
service.  Unfortunately, the first VA examination which 
diagnosed PTSD, did so based upon a factual predicate which 
was flawed.  The examiner indicated that the veteran was a 
combat veteran and diagnosed PTSD, based upon the veteran's 
combat experiences.  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat. Id.

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  He 
was a truck driver; his awards and decorations do not include 
any indication of combat status, and there is no other 
objective evidence of record, which indicates that he 
participated in combat.  Further, the veteran does not claim 
that he was in combat with the enemy.  Accordingly, the Board 
concludes that combat status has not been demonstrated in 
this case and presumptions applicable to combat veterans are 
not afforded.  As the combat status has not been established, 
the veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of an inservice stressor;.  
Therefore, the May 1998 VA examination which diagnosed PTSD 
based upon the veteran's status as a combat veteran and which 
specifically indicated in the diagnosis that the veteran had 
PTSD based upon his combat experiences, does not meet the 
requirement for PTSD based upon 38 C.F.R. § 3.304(f).  No 
stressors were presented in connection with this examination 
and therefore, no link can be established between a stressor 
and the veteran's current symptomatology, sufficient to 
establish service connection for PTSD.  

As for the June 2005 VA examination, the veteran described 
three events as "stressors" in support of his claim for 
PTSD.  Lt. [redacted]'s wounding, the explosion of his truck, 
and the death of one of his fellow crew members who was run 
over by a truck, were related to the examiner as 
"stressors" pertinent to the veteran's diagnosis of PTSD.  

Looking at the events linked to the veteran's PTSD diagnosis, 
one of the events must meet the criteria of an inservice 
stressor that occurred, in order to establish PTSD.  Although 
the RO indicated that they found credible two of the claimed 
stressors, it is necessary to determine if there is evidence 
of record that these stressors, or others noted by the 
veteran to the examiner, actually occurred.  The veteran 
alleged that his truck was destroyed after it blew up over a 
landmine.  Although there are pictures in the claims folder 
of a truck and a destroyed truck which the veteran claims is 
his, there is no credible evidence to show that those two 
trucks are the same truck, the veteran's truck, or were blown 
up in a landmine explosion.  Specifically, the JSRRC report 
indicates, in pertinent part, that they were unable to verify 
a vehicle being lost as a result of running over a landmine.  
They stated that often accidents caused by landmines were not 
reported if they did not result in the death of a unit 
member.  There is no way that through a single picture alone, 
the Board can determine that the picture is credible evidence 
that the veteran's truck was involved in a landmine 
explosion.  In any event, the veteran himself conceded that 
he was not involved in this incident.

Additionally, the June 2005 VA examiner also associated the 
vehicular death of one of the veteran's unit members as one 
of the "claimed" stressors linked to the veteran's PTSD 
diagnosis.  The Board has evidence, received in the JSRRC 
report, that a vehicular death occurred when the veteran was 
attached to 554th Engineer Battalion.  That vehicular death 
occurred in September 1970.  Unfortunately, the veteran never 
was able to relate the name of the fellow unit member and he 
indicated in a stressor statement that the event occurred in 
June 1970, not September 1970.  

Finally, the veteran also related the injury of his 1st Lt as 
a "claimed" stressor for the purpose of establishing PTSD.  
Again, the evidence of record is not sufficient to show that 
the injury to Lt. [redacted] actually occurred.  The JSRRC 
report was able to verify that Lt. [redacted] was assigned to 
the unit when the veteran arrived and stayed with the unit 
until November 1970, and departed Vietnam in December 1970.  
There is no evidence in the available casualty databases to 
show that Lt. [redacted] was wounded or injured during his 
Vietnam tour.  Since the wounding of Lt. [redacted] can not be 
verified, and that wounding was considered by the veteran as 
one of his "claimed" stressors, that event, cannot be used 
for the purposes of establishing PTSD.  

The June 2005 VA examination report shows that the diagnosis 
of PTSD was made based upon the veteran's ability to link the 
events of the truck explosion and the vehicular death of a 
unit member to his current symptomatology.  However, since 
neither of those events has been verified, they can not be 
the basis of a link to the veteran's current symptomatology, 
necessary to establish PTSD.  Neither can the unconfirmed 
injury of Lt. [redacted].  Since the diagnosis of PTSD in the 
June 2005 VA examination was made in part, based upon 
unverified events, there is no link between his current 
symptomatology and an inservice stressor, necessary for 
service connection for PTSD.  

Absent combat status on the part of the veteran and 
corroborating evidence of the claimed in-service stressors, a 
basis upon which to establish service connection for PTSD has 
not been presented.  The appeal is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


